SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the sentence is hereby VACATED and the matter REMANDED for resentencing in accordance with this Order.
Defendant-appellant John Johnson pled guilty to possession with intent to distribute five or more grams of cocaine. The District Court sentenced Johnson principally to 156 months of imprisonment. On appeal, Johnson challenges the reasonableness of. the sentence imposed upon him.
Without intimating any view on the reasonableness vel non of the sentence imposed by the District Court, we remand this case for plenary reconsideration of the sentence imposed in accordance with the Supreme Court’s recent decisions, Kimbrough v. United States, — U.S. -, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007), and Gall v. United States, — U.S. -, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
The mandate shall issue forthwith.